                                                                             KOMA1sU
                                                                                              Komatsu Mining Corp. Group
                                                                                              135 s. 841hSt.
                                                                                              Milwaukee, WI 53214
                                                                                              Phone: 1-800-797-6645
                                                                                              Fax: 1-414-509-6675

                                                                                              Employee Benefits
EXHIBIT E


April 13, 2020

 VIA FEDERAL EXPRESS AND FACSIMILE (412.246.1763)


Samuel J. Cordes, Esq.
Rothman Gordon P.C.
310 Grant Street
Third Floor, Grant Building
Pittsburgh, PA 15219

Re:      Determination Regarding Mr. Trevor Curtis's Benefits Under the
         Komatsu U.S. Pension Plan and the Joy Global Supplemental Pension Plan


Dear Mr. Cordes:


The purpose of this letter is to inform you that as the first-level claims fiduciary acting on behalf of the Claims
and Appeals Subcommittee of the Komatsu Pension and Investment Committee (the "Claims Fiduciary"), I
have reviewed the claim for benefits under the Komatsu U.S. Pension Plan and the Joy Global Supplemental
Pension Plan (collectively, the "Plans") that you submitted on behalf of Trevor Curtis, which was received on
October 16, 2010 and clarified on March 2, 2020 (such claim, "Mr. Curtis's Claim" or the "Claim"). As
explained in more detail below, after careful consideration of Mr. Curtis's Claim and the terms of the Plans, it
has been determined that Mr. Curtis is not entitled to receive the additional benefits that are the subject of
the Claim. Accordingly, Mr. Curtis's Claim is denied.

                                                BACKGROUND

Mr. Curtis was born on April 25, 1950 and began working for a predecessor to the Komatsu Mining Corp. (the
"Company") on December 19, 1974. Mr. Curtis's employment ended on July 19, 2019. During his
employment, Mr. Curtis accrued a benefit under what are now Supplement 4 (the Joy Technologies Inc.
Pension Plan for Salaried and Nonbargaining Hourly Employees) and Supplement 6 (the American Longwall,
Inc. Retirement Plan) of the Komatsu U.S. Pension Plan (the "Plan"). Mr. Curtis also accrued a benefit under
the Joy Global Supplemental Pension Plan (the "Supplemental Plan"), which is an unfunded, nonqualified­
deferred compensation plan that is subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code").




       Case 2:20-cv-01611-BHL Filed 02/05/21 Page 1 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 2 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 3 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 4 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 5 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 6 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 7 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 8 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 9 of 10 Document 16-5
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 10 of 10 Document 16-5
